          Case 3:18-cv-00485-VAB Document 67 Filed 03/08/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


   MARSHALL JONES, Administrator of the
   Estate of Ashley Ferguson,
   MARSHALL JONES,
   AALIYAH JONES, PPA Marshall Jones,
   and MICHAEL JONES, PPA Marshall Jones,                     No. 3:18-cv-485 (VAB)
           Plaintiffs,

           v.

   NICHOLAS MARCU, MGR FREIGHT
   SYSTEM, INC., PLAN BETA, LLC, and
   TOTAL QUALITY LOGISTICS, LLC,
        Defendants.


          RULING AND ORDER ON MOTION TO STAY ALL PROCEEDINGS

        On March 7, 2019, Defendant Total Quality Logistics, LLC moved for an order

administratively staying this case and all deadlines for 180 days. Motion to Stay, dated Mar. 7,

2019, ECF No. 66.

        For the reasons explained below, the Court GRANTS the motion and stays all

proceedings in this action until September 6, 2019.

   I.      FACTUAL AND PROCEDURAL BACKGROUND

        In this action, Marshall Jones, Administrator of the Estate of Ashley Ferguson, Marshall

Jones, Aaliyah Jones, PPA Marshall Jones, and Michael Jones, PPA Michael Jones (collectively

“Plaintiffs”) seek to recover damages related to a motor vehicle accident on December 1, 2016

on I-95 in Old Lyme, Connecticut. See Notice of Removal, filed Mar. 22, 2018, ECF No. 1, ¶ 1.

A tractor trailer, driven by Defendant Nicolae Marcu, allegedly struck and killed Ashley

Ferguson Jones. Id. ¶ 15.
          Case 3:18-cv-00485-VAB Document 67 Filed 03/08/19 Page 2 of 4




       Plaintiffs sued Mr. Marcu, MGR Freight System, Inc., Plan Beta, LLC, and Total Quality

Logistics, LLC in the Connecticut Superior Court for the Judicial District of Hartford, alleging

multiple causes of action including wrongful death, loss of consortium, and bystander emotional

distress. Id.; see also Amended Complaint, dated Feb. 14, 2018 (“Am. Compl.”), annexed to

Notice of Removal, ECF No. 1-2, at 150.

       On March 22, 2018, Total Quality Logistics removed the action to this Court. See Notice

of Removal, dated Mar. 22, 2018, ECF No. 1.

       On May 9, 2018, the Court held a telephonic scheduling conference with the parties and

entered a pre-trial schedule, with discovery to close by April 19, 2019. See Scheduling Order,

dated May 9, 2018, ECF No. 26.

       On February 8, 2019, Total Quality Logistics moved for an order administratively staying

this case and all deadlines for 180 days. Motion to Stay, dated Feb. 8, 2019, ECF No. 61.

       On February 28, 2019, Total Quality Logistics filed a supplemental submission informing

the Court that “All Defendants are in agreement with Defendant Total Quality Logistics, LLC’s

motion to stay all proceedings pending outcome of receivership and the Plaintiffs have

represented that they will not file an opposition to the motion.” Supplement to Motion to Stay,

dated Feb. 28, 2019, ECF No. 64.

       On March 5, 2019, the Court denied the stay without prejudice to refiling a new motion.

See Order, dated Mar. 5, 2019, ECF No. 65 (“Spirit is not a party to this action, and it is not

clearly stated in the motion what its relationship is to Total Quality Logistics, or to the claims in

this action--though it appears that Spirit may be an insurance carrier for Total Quality Logistics .

. . . The motion to stay therefore is denied, without prejudice to refiling a new motion that

explains Spirit's relationship to Total Quality Logistics and the claims in this action.”).



                                                  2
            Case 3:18-cv-00485-VAB Document 67 Filed 03/08/19 Page 3 of 4




          On March 7, 2019, Total Quality Logistics filed a new motion to stay, clarifying that

“Spirit is the insurer for [Defendants] MGR and Marcu,” and therefore is defending MGR and

Mr. Marcu in this action, as well as Total Quality Logistics as an additional insured.

Memorandum in Support of Motion to Stay, dated Mar. 7, 2019 (“TQL Mem.”), ECF No. 66-1.

   II.       STANDARD OF REVIEW

          “‘[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.’” Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 96 (2d Cir.

2012) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)) (citations omitted); accord

Clinton v. Jones, 520 U.S. 681, 706 (1997) (“The District Court has broad discretion to stay

proceedings as an incident to its power to control its own docket.”) (citing Landis, 299 U.S. at

254); see also Dietz v. Bouldin, 136 S. Ct. 1885, 1892 (2016) (“[D]istrict courts have the inherent

authority to manage their dockets and courtrooms with a view toward the efficient and expedient

resolution of cases.”) (citations omitted); Hicks v. City of N.Y., 268 F. Supp. 2d 238, 241

(E.D.N.Y. 2003) (“It is well established that district courts have discretionary authority to stay a

case when the interests of justice so require.”) (citations omitted).

          “The person seeking a stay ‘bears the burden of establishing its need.’” Louis Vuitton,

676 F.3d at 97 (quoting Jones, 520 U.S. at 708).

   III.      DISCUSSION

          Total Quality Logistics argues this stay is warranted because on January 18, 2019, Spirit

Commercial Auto Risk Retention Group, Inc. (“Spirit”), an insurance company based in Nevada,

was placed into temporary receivership by the Eighth Judicial District Court of the State of

Nevada in Clark County, Nevada. TQL Mem. at 4. That court appointed Nevada State Insurance



                                                   3
           Case 3:18-cv-00485-VAB Document 67 Filed 03/08/19 Page 4 of 4




Commissioner Barbara Richardson as Temporary Receiver for Spirit, pending further orders by

that court. See Order, annexed as Ex. A to TQL Mem, ECF No. 66-2.

         Spirit is not a party to this action, but is defending three of the Defendants: Mr. Marcu,

MGR Freight System, Inc., and Total Quality Logistics. See TQL Mem. at 4.

         Because the motion to stay all proceedings is unopposed, and because the receivership

may ultimately affect Defendants’ ability to settle the case or withstand a judgment, a stay of

these proceedings is appropriate at this time.

   IV.      CONCLUSION

         For the reasons stated above, the Court GRANTS Total Quality Logistics’s motion and

STAYS all proceedings in this action until September 6, 2019.

         The Court will convene a telephonic scheduling conference on September 5, 2019 at

10:00 a.m. to set new pre-trial deadlines as needed.

         Finally, Mr. Marcu’s first name appears to be incorrectly spelled in the case caption. See,

e.g., Notices of Appearance on behalf of Nicolae Marcu and Plan Beta, LLC, ECF Nos. 14–15;

Rule 26(f) Report, dated May 1, 2018, ECF No. 21; TQL Mem. at 3; Am. Compl., ECF No. 1-2,

at 150. Accordingly, the Clerk of the Court is respectfully directed to amend the docket and case

caption to replace “Nicholas Marcu” with “Nicolae Marcu.”

         SO ORDERED this 8th day of March, 2019 at Bridgeport, Connecticut.

                                                                 /s/ Victor A. Bolden
                                                               Victor A. Bolden
                                                               United States District Judge




                                                   4
